Case 1:19-cv-11374-AT Document 19 Filed 05/06/20 Page 1 of 2
            Case 1:19-cv-11374-AT Document 19 Filed 05/06/20 Page 2 of 2
  Hon. Analisa Torres, U.S.D.J.
  U.S. District Court, S.D.N.Y.
  May 6, 2020
  Page 2 of 2

          This represents Defendant’s second request for such an extension of time and related
  adjournments. The prior request, also upon consent, was granted (ECF Document 17). We
  appreciate the Court’s attention to this matter and are available at the Court’s convenience should
  it have any questions.

                                               Respectfully submitted,

                                               David Grech
                                               David J. Grech
                                               Brittany L. Primavera


  cc:    Chambers (via email)
         All Counsel of Record (via ECF)




GRANTED. By June 8, 2020, Defendant shall answer or otherwise respond to the complaint. It is further
ORDERED that the initial pretrial conference scheduled for May 20, 2020 is ADJOURNED to June 22, 2020,
at 10:20 a.m. By June 15, 2020, the parties shall submit their joint letter and proposed case management
plan.

SO ORDERED.

Dated: May 6, 2020
       New York, New York
